DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 12/15/2021 after final rejection of 09/22/2021 and advisory action of 12/13/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on November 30, 2021 has been entered.  The Office action on currently pending claims 1-17 follows.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Doug MacLean (Reg. No. 48,096) on December 20, 2021.

The application has been amended as follows: 
Claim 1 Lns.5-6: “so that the cold interface --overlaps and-- is located substantially above the hot interface”.
Claim 1 Ln.9: “the pluggable module is transferred [indirectly] to a side of the hot interface facing away”.
Claim 8 Lns.7-8: “so that the cold interface --overlaps and-- is located substantially above the hot interface”.
Claim 8 Ln.11: “the heat from the pluggable module is transferred [indirectly] to a side of the hot interface”.
Claim 13 Lns.3-4: “so that the cold interface –overlaps and-- is located substantially above the hot interface”.
Claim 13 Ln.7: “to transfer heat from [the]--a-- pluggable module”.
Claim 13 Ln.9: “the heat from the pluggable module is transferred [indirectly] to the side of the hot interface”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in at least in part, because claims 1, 8, and 13 recite the limitations: “…the cold interface overlaps and is located substantially above the hot interface”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claims 1, 8 and 13, are believed to render said claims 1, 8, and 13, and all claims depending therefrom (claims 2-7, 9-12, and 14-17) allowable over the prior art references of record, taken either alone or in combination.
In the amendments filed on November 30, 2021, Applicant amended claims 1 and 13 in order to address the claim objections made in the final Office action of September 22, 2021.  The amendments have been fully considered and accepted.  The claim objections are hereby withdrawn.
Regarding the Peng reference, although the reference teaches two heatsinks that overlap each other such that one heatsink is above the other heatsink, the Office notes that absent impermissible hindsight and/or without rendering the prior art reference inoperable for its intended purpose, there would be no reason to modify the Kelty reference such that the cold interface overlaps and is placed above the hot interface, as claimed in independent claims 1, 8, and 13 of the instant application.  Referring to paragraphs [0001] and [0018], and figure 1 of the Kelty reference, the reference discloses why the heatsink/cold interface (110) is fastened and placed in its disclosed location.  Furthermore, the proposed modification would be labor intensive and would end up being more costly, and thus teaching away from the Kelty reference.
Furthermore, none of the other prior art references of record, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any other double patenting issues.
See next page→
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835